DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 04/01/2021. Applicant has made preliminary amendments to claims 5-6 and 8-11. Claims 1-11 are currently pending and being examined.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 15: “each resonance chamber” is believed to be in error for --each of the resonance chambers--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0274780 A1).
Regarding claim 1, Kim teaches (Figures 2 and 4) an annular gas turbine combustor (50) for use in an aircraft (intended use, turbofan shown in Figure 1),
the annular gas turbine combustor (50) comprising:
an annular combustion chamber (62) surrounded by an annular inner liner (52 – Figure 2) and an annular outer liner (54);
a plurality of fuel injectors (70) configured to inject fuel into the combustion chamber (62) and arranged in a fuel injector arrangement space (space to the left of 61 in Figure 4), located upstream of the combustion chamber (62), so as to be provided in an annular shape along the combustion chamber (62);
a bulkhead (61 – Figure 4) configured to separate the combustion chamber (62) and the fuel injector arrangement space from each other and including through holes through which the fuel injectors (70) are exposed to the combustion chamber (62) – (as shown by Figure 2); and
a plurality of resonators (100) including respective resonance chambers (111 – Figure 4) and arranged in the fuel injector arrangement space so as to be lined up with the fuel injectors (70) in a radial direction (up/down) of the fuel injector (70), wherein:
the bulkhead (61) includes a plurality of openings (112 – Figure 4) each of which is arranged between each resonance chamber (111) and the combustion chamber (62);
the resonance chambers (111) communicate with the combustion chamber (62) through the openings (112); and
at least part of each of the resonance chambers (111) is arranged at a radially inner side of a largest outer diameter portion of the outer liner (54) when viewed in an axial direction (left/right) of the fuel injector (70).
Regarding claim 2, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) at least part of each of the resonators (100) is formed integrally with the bulkhead (61) – (as shown in Figure 4, the right side of 100 is formed by 61 – see also ¶ [0056], ll. 8-11).
Regarding claim 3, Kim teaches the invention as claimed and as discussed above for claim 2, and Kim further teaches (Figure 4) the bulkhead (61) includes
a dividing wall main body portion (61) configured to separate the combustion chamber (62) and the fuel injector arrangement space (space to the left of 61) from each other and
a projecting wall portion (see annotated Figure 4 on next page) projecting from the dividing wall main body portion (61) toward the fuel injector arrangement space;
each of the resonators (100) is constituted by
the dividing wall main body portion (61),
the projecting wall portion, and
a lid portion (see annotated Figure 4 on next page) covering a space (111), surrounded by the dividing wall main body portion (61) and the projecting wall portion, from the fuel injector arrangement space side;
each of the resonance chambers (111) is defined by the dividing wall main body portion (61), the projecting wall portion, and the lid portion; and
the openings (112) are formed at the dividing wall main body portion (61) and communicate with the respective resonance chambers (111).

    PNG
    media_image1.png
    551
    558
    media_image1.png
    Greyscale

Regarding claim 4, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) each of the resonators (100) includes
a container portion (110) defining the resonance chamber (111) and
a tubular portion (130) defining a port portion (131) and projecting from the container portion (110), the port portion (131) communicating with the resonance chamber (111);
the tubular portions (130) of the resonators (100) are inserted into the respective openings (112) of the bulkhead (61); and
the resonance chambers (111) communicate with the combustion chamber (62) through the port portions (131) arranged at the openings (112).
Regarding claim 5, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 2) a combustor casing (64); and
stems (left portion of 70) by which the fuel injectors (70) are fixed to the combustor casing (64), wherein
each of the resonators (100) is arranged between the bulkhead (61 – Figure 4) and the corresponding stem in the axial direction.
Regarding claim 6, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) each of the resonators (100) is arranged so as to be separated from the fuel injector (70) outward in the radial direction (up direction) with a gap (84).
Regarding claim 7, Kim teaches the invention as claimed and as discussed above for claim 6, and Kim further teaches (Figure 4) each of the fuel injectors (70) includes a swirler (65) provided at an outer peripheral portion (top portion) of the fuel injector (70) and configured to take in air from an outside (air from 84) in the radial direction; and
each of the resonators (100) is arranged so as to sandwich the gap (84) together with the swirler (65).
Regarding claim 9, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) the plurality of resonators (100) include resonators (100) arranged along at least one of (in this case, it is an upstream end of the outer liner) an upstream end of the inner liner and an upstream end (99) of the outer liner (54) when viewed in the axial direction (left/right) of the fuel injector (70).
Regarding claim 10, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) the plurality of resonators (100) include resonators (100) having the respective resonance chambers (111 and 121) which are different in volume from each other (shown by Figure 4).
Regarding claim 11, Kim teaches the invention as claimed and as discussed above for claim 1, and Kim further teaches (Figure 4) a heat shield (59) covering the bulkhead (61) from the combustion chamber side (62), wherein:
the bulkhead (61) includes protruding portions (130) projecting toward the heat shield (59) and including the respective openings (112): and
the heat shield (59) includes exposure holes (63) in which the protruding portions (130) of the bulkhead (61) are fitted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0274780 A1), in view of Imfeld (US 2018/0156128 A1).
Regarding claim 8, Kim teaches the invention as claimed and as discussed above for claim 1, except for the plurality of resonators comprising resonators arranged in a space between the fuel injectors lined up in an annular shape at intervals.
It is noted that Kim teaches “the damper may be coupled throughout an annulus of the combustor assembly or at select annular locations therein to suppress desired acoustic modal shapes of interest in annular and can annular combustor assemblies” (¶ [0032], ll. 14-18).
Imfeld teaches (Figure 7) resonators (83) arranged in a space between the fuel injectors (87) lined up in an annular shape at intervals (see also ¶ [0042], ll. 15-17: “The at least one extended resonating tube 83 can be disposed between adjacent burner openings 87”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by arranging the plurality of resonators in a space between the fuel injectors lined up in an annular shape at intervals, because it was known in the art that resonators may be disposed between adjacent burner openings, as taught by Imfeld in order to mitigate combustion dynamic pressure pulses. ([0007] and [0001]}, and this arrangement of resonators is one out of several possible arrangements that would suppress desired acoustic modal shapes of interest in annular and can annular combustor assemblies, as taught by Kim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741                                                                                                                                                                                         
/ARUN GOYAL/               Primary Examiner, Art Unit 3741